                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Angelo Ham,                         )
                                    )                Civil Action No.: 6:18-cv-00290-JMC
                  Petitioner,       )
                                    )
      v.                            )                       ORDER AND OPINION
                                    )
                                    )
Warden Williams,                    )
                                    )
                  Respondent.       )
____________________________________)

       Before the court for review is the Report and Recommendation of Magistrate Judge

(“Report”) entered on June 28, 2018 (ECF No. 24), addressing Respondent Warden William’s

(“Respondent”) Motion to Dismiss (ECF No. 20) Petitioner Angelo Ham’s (“Petitioner”) Petition

for Writ of Habeas Corpus (“Habeas Petition”) (ECF No. 1). The Report recommends that the

court grant Respondent’s Motion and dismiss Petitioner’s Habeas Petition without prejudice.

(ECF No. 24 at 1.) For the reasons stated herein, the court REJECTS the Report and DENIES

Respondent’s Motion to Dismiss.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       In 2006, Petitioner pled guilty to murder, armed robbery, and criminal conspiracy. (ECF

No. 17-3 at 1.) At the time of the crime he was fifteen years old. (ECF No. 17-5 at 79.) The trial

court sentenced Petitioner to life imprisonment without the possibility of parole for murder,

twenty-five years’ imprisonment for armed robbery, and five years’ imprisonment for conspiracy.

(Id. at 29, 40.) Petitioner appealed, but later moved for an Order dismissing the appeal before the

South Carolina Court of Appeals. (ECF No. 17-1 at 1.) The South Carolina Court of Appeals

dismissed the appeal in June 2008. (Id.) Subsequently, Petitioner filed four post-conviction relief



                                                1
(“PCR”) applications, most recently in 2014. (ECF Nos. 17-2, 17-7, 17-9.)1 In his third PCR

application, Petitioner, represented by counsel, argued that his sentence of life imprisonment

without the possibility of parole was impermissible under the Eighth Amendment and the decisions

of the United States Supreme Court in Graham v. Florida, 560 U.S. 48 (2010),2 and Miller v.

Alabama, 567 U.S. 460 (2012).3 (ECF No. 17-7 at 2–8.) This application was dismissed as

untimely and successive. (ECF No. 17-8.) Shortly thereafter, Petitioner and fourteen other

prisoners petitioned the South Carolina Supreme Court, in its original jurisdiction, for resentencing

under Miller. See Aiken v. Byars, 765 S.E.2d 572, 573 (S.C. 2014). In Aiken, the South Carolina

Supreme Court held,

       [T]he principles enunciated in Miller v. Alabama apply retroactively to these
       petitioners, to those similarly situated, and prospectively to all juvenile offenders
       who may be subject to a sentence of life imprisonment without the possibility of
       parole. Accordingly, any individual affected by our holding may file a motion for
       resentencing within one year from the filing of this opinion in the court of general
       sessions where he or she was originally sentenced.

Id. at 578. Pursuant to Aiken, Petitioner filed a Motion for Resentencing, which the South Carolina

Supreme Court granted in August 2016. Ham v. State, 790 S.E.2d 191 (S.C. 2016). Petitioner’s

resentencing is currently pending. (ECF No. 1 at 12.)

       On February 3, 2017, Petitioner’s fourth PCR application was denied with prejudice. (ECF

No. 17-10 at 4.)      Petitioner raised claims of ineffective assistance of counsel and other

constitutional violations, and challenged the validity of his guilty plea. (ECF No. 17-9 at 3.) The




1
  Only three of these PCR applications appear in the record.
2
  In Graham, the Supreme Court held, “The Constitution prohibits the imposition of a life without
parole sentence on a juvenile offender who did not commit homicide.” Graham v. Florida., 560
U.S. 48, 82 (2010).
3
  In Miller, the Supreme Court held, “[M]andatory life without parole for those under the age of
18 at the time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual
punishments.’” Miller v. Alabama, 567 U.S. 460, 465 (2012).
                                                 2
application was “summarily dismissed based upon expiration of the statute of limitations and the

presumption against successive applications.” (ECF No. 17-10 at 1.) On December 5, 2017,

Petitioner filed a Petition for Writ of Certiorari in the South Carolina Supreme Court. (ECF No.

17-11.) The South Carolina Supreme Court dismissed the appeal on January 18, 2018. (ECF No.

17-12.)

          On February 1, 2018, Petitioner filed the instant Habeas Petition, proceeding pro se and in

forma pauperis. (ECF No. 1.) Petitioner alleges due process violations by the family court and

his defense attorney, specifically that his defense attorney failed to inform him of his right to appeal

the order transferring his case from family court to general sessions court; that his defense attorney

failed to object, and the family court failed to exclude, hearsay testimony of an investigator about

statements made by Petitioner’s co-defendants; that his defense attorney incorrectly advised

Petitioner to plead guilty “to equal punishment as [the] triggerman” for the murder charge; and

that the trial court relied on improper information to “enhance [Petitioner’s] punishment.” (Id. at

5–6, 8.) Petitioner also claims the indictment in his case was invalid. (Id. at 7.)

          On May 31, 2018, Respondent filed a Return, Memorandum of Law and Motion to Dismiss

Without Prejudice Pending Petitioner’s Resentencing in State Court.4 (ECF No. 17.) Respondent

asserts it is unclear whether Petitioner has met the exhaustion requirement of 28 U.S.C. §

2254(b)(1)(A),5 “Though it would appear that Petitioner has exhausted – either properly or

technically – his normally available state court remedies of direct appeal and post-conviction relief,




4
  Respondent’s Motion to Dismiss also appears on the docket as ECF No. 20, but without the
attachments to ECF No. 17.
5
  28 U.S.C. § 2254(b)(1)(A) provides, “An application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State court shall not be granted unless it appears
that . . . the applicant has exhausted the remedies available in the courts of the State . . . .”


                                                   3
given that the present litigation may affect the criminal sentence, definitive comment on

exhaustion would not be prudent at this time.” (Id. at 8, 9.) Respondent further asserts Petitioner’s

sentence is not final because it is being reconsidered, and “[T]h[is] action should be dismissed

without prejudice for failure to exhaust and/or to refrain from jurisdiction and review in light of

the ongoing state litigation.” (Id. at 9, 10.)

        Also on May 31, 2018, the Magistrate Judge issued a Roseboro Order, advising Petitioner

of the motion to dismiss procedure and the consequences if he failed to respond to Respondent’s

Motion.6 (ECF No. 18.)

        On June 14, 2018, Petitioner filed a Response to Respondent’s Motion to Dismiss. (ECF

No. 21.) Petitioner asserts that only one of the grounds for relief he raised deals directly with his

murder sentence, and that his Habeas Petition challenges his armed robbery conviction as well.

(Id. at 2.) Petitioner also argues that if he is granted relief on his claim regarding the transfer of

his case from family court to general sessions court, there will no longer be a need for a

resentencing hearing in state court because “this court will be required to issue an order of release

or reverse [Petitioner]’s sentence altogether.” (Id.) Lastly, Petitioner contends he has exhausted

his state law remedies because he raised the claims in his Habeas Petition before the PCR court

and on appeal to both the South Carolina Court of Appeals and the South Carolina Supreme Court.

(Id. at 6.)

        On June 19, 2018, Respondent filed a Reply to Petitioner’s Response in Opposition to

Motion for Summary Judgment. (ECF No. 23.) Citing Slocumb v. McKie, Civil Action No. 9:10-

1605-HMH, 2011 WL 2174974 (D.S.C. May 12, 2011), Respondent argues “it would be




6
 See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) (requiring that “the [pro se] plaintiff be
advised of his right to file counter-affidavits or other responsive material”).
                                                  4
inappropriate” to consider Petitioner’s habeas claims pertaining to his armed robbery conviction

and the validity of his waiver from family to general sessions court. (Id. at 2.) In Slocumb, the

district court declined to address a petitioner’s other asserted grounds for habeas relief when he

was going to be resentenced in state court. Slocumb, 2011 WL 2174974, at * 1. Respondent

asserts that if the court rules on Petitioner’s remaining grounds, it will result in “piecemeal

litigation . . . subject[ing] th[e] court to future federal petitions from Petitioner.” (Id.) Respondent

further asserts that “if the Petitioner should persist in his desire to go forward, he should know

Respondent may raise a successive litigation defense should he attempt to return to federal court

for litigation of additional claims without authorization from the Fourth Circuit.” (Id. at 3.)

       On June 28, 2018, the Magistrate Judge entered his Report. (ECF No. 24.) The Magistrate

Judge found Petitioner has not met the requirement of total exhaustion because the resentencing

on his murder conviction under Aiken is still pending in state court. (Id. at 3.) Also citing Slocumb,

the Magistrate Judge agreed with Respondent that proceeding on Petitioner’s claims not directly

related to his pending resentencing “may result in piecemeal state and federal consideration and

litigation, and the petitioner may be denied additional federal habeas claims arising from future

state proceedings because a subsequent federal habeas petition could be denied as successive.”

(Id.) As a result, the Magistrate Judge recommended dismissing Petitioner’s Habeas Petition

without prejudice. (Id. at 4.)

       On July 13, 2018, Petitioner filed Objections to the Report of Magistrate Judge

(“Objection”). (ECF No. 26.) First, Petitioner argues, “It would be contrary to the law to force

[him] to wait until after he has been re-sentenced just to receive a fair hearing on the juvenile

waiver hearing/order issue.” (Id. at 3.) Petitioner contends that under U.S. v. Doe, 49 F.3d 859,

865 (2d Cir. 1995), “If a juvenile wishes to appeal a juvenile hearing order and does so timely, it



                                                   5
must be done before the [c]ourt of [g]eneral [s]essions impose[s] an adult sentence.” (Id. at 4.)

Petitioner, citing U.S. v. Smith, 851 F.2d 706, 708 (4th Cir. 1988), further argues the PCR court

made an error of law in finding the transfer order was not immediately appealable. (Id. at 2.)

Petitioner contends that such orders are immediately appealable because “the legal and practical

benefits of being tried as a juvenile would be destroyed if the defendant were forced to wait until

after the trial and final judgment in order to appeal the juvenile hearing order.” (Id.) Petitioner

also claims that “every circuit that has address[ed] th[is] issue has held an order transferring a

juvenile to be tried as an adult is immediately appealable under the collateral order doctrine.” (Id.

at 2 (citing U.S. v. Smith, 851 F.2d at 708).) Second, Petitioner objects to the Magistrate Judge’s

reliance on Slocumb, arguing that Petitioner’s case is distinguishable from Slocumb because unlike

the petitioner in Slocumb, Petitioner is not challenging the constitutionality of his sentence under

Graham and Miller. (Id. at 3–4.)

                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and that recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. Accordingly, the court is charged with making de novo determinations

of those portions of the Report and Recommendation to which specific objections are made. See

28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). The court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).




                                                 6
       Objections to a Report and Recommendation must identify specific findings of the Report

and state the basis for objecting to those findings. Fed. R. Civ. P. 72(b). Failure to timely file a

specific, written objection to a Report will result in a waiver of the right to appeal from an order

based upon a Report. 28 U.S.C § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 155 (1985); Wright v.

Collins, 766 F.2d 841, 845-47 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984). If a party fails to properly object because the objection lacks the requisite specificity, then

de novo review by the court is not required. See Suttles v. Chater, No. 96-2138, 1997 WL 76900,

at *1 (4th Cir. Feb. 25, 1997) (holding that “general, non-specific objections” are not sufficient

when objecting to a magistrate judge’s recommendation) (citing Howard v. Secretary, 932 F.2d

505, 508-09 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1985)).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents, “no matter how inartfully

pleaded, [must be carefully reviewed] to see whether they could provide a basis for relief.” Garrett

v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997).

                                        III. DISCUSSION

       Petitioner’s Objection challenges the Magistrate Judge’s finding that because Petitioner is

going to be resentenced on his murder conviction, “[P]etitioner has not exhausted his state

remedies in accordance with 28 U.S.C. § 2254(b)(1)(A),” (ECF No. 24 at 4). (ECF No. 26 at 1,

3–4.) The Magistrate Judge’s reasoning is two-fold. First, relying on Slocumb, the Magistrate

Judge found, “proceeding on [P]etitioner’s due process claims (or other issues not directly tied to

his pending re-sentencing) may result in piecemeal state and federal consideration and



                                                  7
litigation . . . .” (ECF No. 24 at 4.) Second, the Magistrate Judge found, “[P]etitioner may be

denied additional federal habeas claims arising from future state proceedings because a subsequent

federal habeas petition could be denied as successive.” (Id.)

       In Magwood v. Patterson, 561 U.S. 320 (2010), the United States Supreme Court

confronted a similar situation. After challenging his murder conviction and death sentence on

direct appeal and in post-conviction proceedings in Alabama, Petitioner Billy Joe Magwood filed

a habeas petition in federal district court. 561 U.S. at 323. The district court conditionally granted

Magwood’s habeas petition, directing that he either be released or resentenced. Id. After a new

resentencing hearing, Magwood was again sentenced to death; he filed another habeas petition

challenging this new death sentence. Id. The district court found constitutional defects with this

new death sentence and again conditionally granted Magwood’s habeas petition. Id. The United

States Court of Appeals for the Eleventh Circuit reversed the district court, holding Magwood’s

habeas petition challenging the new death sentence was an unreviewable second or successive

challenge under 28 U.S.C. § 2244(b) because Magwood could have challenged his first death

sentence on the same grounds. Id. The United States Supreme Court reversed the Eleventh Circuit

Court of Appeals, holding, “Because Magwood's habeas application challenges a new judgment

for the first time, it is not ‘second or successive’ under § 2244(b).” Id. at 323–24.

       The Supreme Court reasoned that Magwood’s resentencing resulted in a new judgment and

that “his first application challenging that new judgment cannot be ‘second or successive’ such

that § 2244(b) would apply.” Id. at 331. The Court further explained that, “AEDPA's text

commands a more straightforward rule: where . . . there is a ‘new judgment intervening between

the two habeas petitions,’ . . . an application challenging the resulting new judgment is not ‘second

or successive’ at all.” Id. at 341–42 (quoting Burton v. Stewart, 549 U.S. 147, 156 (2007)).



                                                  8
However, the Court also reiterated that failure to exhaust state court remedies would still result in

a procedural bar to review of a habeas petition:

        A petitioner may not raise in federal court an error that he failed to raise properly
        in state court in a challenge to the judgment reflecting the error. If a petitioner does
        not satisfy the procedural requirements for bringing an error to the state court’s
        attention—whether in trial, appellate, or habeas proceedings, as state law may
        require—procedural default will bar federal review.

Id. at 340.

        Under Magwood, the Magistrate Judge’s “concerns” that

        proceeding on [P]etitioner’s due process claims (or other issues not directly tied to
        his pending re-sentencing) may result in piecemeal state and federal consideration
        and litigation, and [P]etitioner may be denied additional federal habeas claims
        arising from future state proceedings because a subsequent federal habeas petition
        could be denied as successive

are misplaced. (ECF No. 24 at 4.) Magwood clearly holds that any habeas petition that Petitioner

may file challenging his resentencing will not be second or successive to Petitioner’s current

habeas petition. See 561 U.S. at 341–42 (“AEDPA’s text commands a more straightforward rule:

where . . . there is a ‘new judgment intervening between the two habeas petitions,’ . . . an

application challenging the resulting new judgment is not ‘second or successive’ at all.” (quoting

Burton, 549 U.S. at 156)). Also, in noting that failure to exhaust state court remedies is a

procedural bar to federal habeas review, the Magwood Court explained that, “A petitioner may not

raise in federal court an error that he failed to raise properly in state court in a challenge to the

judgment reflecting the error.”       Id. at 340 (emphasis added).        Thus, Petitioner’s pending

resentencing has no bearing on whether he has exhausted state court remedies as to the claims of

error Petitioner asserts in his current habeas petition. Under Magwood, the judgment Petitioner

currently challenges—the judgment reflecting the error—is separate and distinct from the




                                                   9
judgment that will result from his new resentencing hearing.7 See id.; In re Gray, 850 F.3d 139,

143 (4th Cir. 2017) (“The Magwood Court made clear that it is the newness of the intervening

judgment as a whole that resets the habeas counter to zero. When Gray was resentenced, he was

confined pursuant to a new judgment. He therefore does not require this [c]ourt's authorization to

challenge, for the first time, that new judgment, which includes both his sentence and his

underlying conviction. The Magwood framework, by . . . focusing entirely on the newness of the

judgment, dictates this conclusion.”).8

       Accordingly, the court finds the Magistrate Judge’s finding that Petitioner has not

exhausted his state remedies because of his pending resentencing does not comport with Magwood,

necessitating that the court reject the Magistrate Judge’s Report and deny Respondent’s Motion to

Dismiss. Whether Petitioner has exhausted his state court remedies turns only on whether he has

fairly presented the substance of his claims to the South Carolina Supreme Court.9 See Atkins v.

Moore, 139 F.3d 887 (4th Cir. 1998) (“Because Atkins presented his claim that trial counsel were

constitutionally ineffective to the South Carolina Supreme Court, the claim has been exhausted.”);

Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998) (“To exhaust state remedies, a habeas petitioner



7
   In a footnote, the Magwood Court noted that, “Several Courts of Appeals have held that a
petitioner who succeeds on a first habeas application and is resentenced may challenge only the
‘portion of a judgment that arose as a result of a previous successful action.’ Lang v. United States,
474 F.3d 348, 351 – 352 (C.A.6 2007) (citing decisions); see also Walker, supra, at 455; Esposito
v. United States, 135 F.3d 111, 113–114 (C.A.2 1997) (per curiam).” 561 U.S. at 342 n.16.
8
  See also id. at 340 n.15 (“The dissent’s concern that such a petitioner may ‘reraise every argument
against a sentence that was rejected by the federal courts during the first round of federal habeas
review,’ post, at [354], is similarly hyperbolic. It will not take a court long to dispose of such
claims where the court has already analyzed the legal issues.”)
9
  Respondent essentially concedes the exhaustion question. (See ECF No. 17 at 8–9 (“It is unclear
whether Petitioner has met the exhaustion requirement of 28 U.S.C. § 2254 (b)(1)(A). . . . Though
it would appear that Petitioner has exhausted – either properly or technically – his normally
available state court remedies of direct appeal and post-conviction relief, given that the present
litigation may affect the criminal sentence, definitive comment on exhaustion would not be prudent
at this time.”).)
                                                 10
must fairly present the substance of his claim to the state’s highest court.”). Therefore, on return

of this matter to the Magistrate Judge, before addressing the merits of Petitioner’s claims, the

Magistrate Judge should determine whether Petitioner presented his federal habeas claims to the

South Carolina Supreme Court. See Magwood, 561 U.S. at 340 (“The dissent’s concern that our

rule will allow ‘petitioners to bring abusive claims so long as they have won any victory pursuant

to a prior federal habeas petition,’ post, at [354], is greatly exaggerated. A petitioner may not raise

in federal court an error that he failed to raise properly in state court in a challenge to the judgment

reflecting the error. If a petitioner does not satisfy the procedural requirements for bringing an

error to the state court's attention—whether in trial, appellate, or habeas proceedings, as state law

may require—procedural default will bar federal review.”).10

                                        IV. CONCLUSION

        After a thorough review of the Report and the record in this case, the court finds Petitioner’s

pending resentencing does not preclude review of his Habeas Petition. Accordingly, the court

REJECTS the Report and Recommendation of the Magistrate Judge (ECF No. 24) and DENIES

Respondent’s Motion to Dismiss (ECF Nos. 17, 20). The court recommits this action to the

Magistrate Judge for further proceedings.11



10
   See also Magwood, 561 U.S. at 340 (“In this case, the State argued that Magwood procedurally
defaulted his fair-warning claim by failing to raise it properly in his collateral challenge to the
1986 judgment, and sought dismissal on that ground. Only after ruling that Magwood did not
procedurally default the claim did the District Court sua sponte consider whether § 2244(b) barred
review. We leave that procedural-default ruling to the Court of Appeals to review in the first
instance. Here, we underscore only that procedural-default rules continue to constrain review of
claims in all applications, whether the applications are ‘second or successive’ or not.” (footnotes
omitted)).
11
   The court declines to address Petitioner’s other objection, arguing that “every circuit that has
address[ed] the issue has held an order transferring a juvenile to be tried as an adult is immediately
appealable under the collateral order doctrine.” (ECF No. 26 at 2 (citing U.S. v. Smith, 851 F.2d
at 708).) The Magistrate Judge did not address the merits of Petitioner’s claim that he was denied
due process by his defense attorney’s failure to advise him of his right to appeal the transfer of his
                                                  11
       IT IS SO ORDERED.




                                                    United States District Judge
October 17, 2018
Columbia, South Carolina




case from family court to general sessions court. Accordingly, there is no “finding” upon which
Petitioner can object to. See Fed. R. Civ. P. 72(b) (mandating that Objections to a Report and
Recommendation must identify specific findings of the Report and state the basis for objecting to
those findings).
                                               12
